Exhibit 10.49

 

CHANGE IN CONTROL AGREEMENT

 

Parties:

Kips Bay Medical, Inc.

 

 

3405 Annapolis Lane

(“Company”)

 

Minneapolis, MN 55447

 

 

 

 

 

Mr. Michael Reinhardt

 

 

12910 44th Ave. N.

(“Executive”)

 

Plymouth, MN 55442

 

 

Effective Date:                  May 02, 2011

 

RECITALS:

 

1.                                            Executive has been employed by the
Company since May 02, 2011 and currently serves as the Vice President of Sales &
Marketing of the Company, and the Executive has extensive knowledge and
experience relating to the Company’s business.

 

2.                                            The parties recognize that it is
in the best interests of the Company and its shareholders to provide certain
benefits payable in certain circumstances upon a “Change in Control” to
encourage Executive to continue in his position, although no such Change in
Control is now contemplated or foreseen.

 

3.                                            The parties further acknowledge
and agree that this Agreement supersedes any and all prior agreements relating
to benefits payable upon a Change in Control.

 

AGREEMENTS:

 

1.                                  Term of Agreement. Except as otherwise
provided herein, this Agreement shall commence on the date executed by the
parties and continue in effect for three years, and will automatically be
extended for successive one-year periods thereafter unless either the Company or
the Executive provides written notice to the other party no later than two
months prior to the expiration of this Agreement of the intent not to extend.
Notwithstanding the foregoing, the Company shall have the right to terminate the
Executive’s employment immediately for Cause by providing written notice of such
termination to the Executive, provided that the Executive has been provided a
cure period as provided in this Agreement. As of the effective date of such
termination for Cause, the Company shall be relieved of all obligations and
liabilities to the Executive under this Agreement other than any payment for
annual base salary and any annual incentive bonus payments earned, any accrued
Executive benefits and any expenses or allowances accrued, all through the
effective of termination of the Executive’s employment with the Company
hereunder. If, however, a Change in Control has occurred during the original or
any extended term of this Agreement, this Agreement will continue in effect for
a period of the later of:

 

--------------------------------------------------------------------------------


 

(a)                                            24 months from the date of
occurrence of a Change in Control;

 

(b)                                           if an event triggering the
Company’s severance payment obligations to the Executive under Section 4 has
occurred, until the benefits payable to the Executive hereunder have been paid
in full; or

 

(c)                                            This Agreement neither imposes
nor confers any further rights or obligations on the Company or the Executive on
the day after the end of the term of this Agreement. Expiration of the term of
this Agreement of itself and without subsequent action by the Company or the
Executive will not end the employment relationship between the Company and the
Executive.

 

2.                                       Certain Defined Terms.

 

“Cause” For purposes of this Agreement, “Cause” shall means:

 

(a)                                  the Executive’s material failure to perform
the Executive’s duties as specified herein, provided that such Cause is not
cured by the Executive, or is not capable of being cured by the Executive,
within 30 days after the Company delivers written notice of such Cause to the
Executive identifying the material failure with specificity;

 

(b)                                 conduct by the Executive which is (or will
be continued) directly and materially injurious to the Company monetarily or
otherwise;

 

(c)                                  fraud, misappropriation, or embezzlement by
the Executive;

 

(d)                                 the Executive’s conviction of a felony
crime, gross misdemeanor, or a crime of moral turpitude; or

 

(e)                                  the Executive’s material breach of this
Agreement or the Company’s policies, where such breach is not cured by the
Executive, or is not capable of being cured by the Executive, within 30 days
after the Company delivers written notice of such breach to the Executive
identifying the material breach with specificity.

 

No act, or failure to act, on the Executive’s part will be deemed “willful”
unless committed, or omitted by the Executive in bad faith and without
reasonable belief that the Executive’s act or failure to act was in the best
interest of the Company.

 

“Change in Control.” For purposes of this Agreement, “Change in Control” shall
mean any one or more of the following events occurring after the date of this
Agreement:

 

(a)                                    any “person” as such term is used in
Section 13(d) and 4(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”), together with all Affiliates and Associates (as defined below)
(collectively, the “Acquiring Person”) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or

 

2

--------------------------------------------------------------------------------


 

indirectly of securities representing 50% or more of the combined voting power
of the Company’s then outstanding securities, but will not include

 

i.                                               the Company,

 

ii.                                            any subsidiary of the Company or

 

iii.                                         any Executive benefit plan of the
Company or of any subsidiary of the Company or any entity holding shares of
common stock of the Company organized, appointed or established for, or pursuant
to the terms of, any such plan;

 

(b)                                   during any period of two consecutive years
(not including any period ending prior to the date of this Agreement), the
continuing directors cease to constitute a majority of the Company’s Board of
Directors;

 

(c)                                    consummation of a merger or consolidation
of the Company with any other entity, other than:

 

i.                                            a merger or consolidation that:

 

A)                                       results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the merged
or consolidated entity) 50% or more of the combined voting power of the voting
securities of the resulting entity outstanding immediately after such merger or
consolidation, and

 

B)                                         at least a majority of the members of
the board of directors of the resulting entity were continuing directors at the
time of the action of the Board of Directors of the Company approving the merger
or consolidation; or

 

ii.                                       a merger or consolidation effected to
implement a recapitalization of the Company or similar transaction in which no
Acquiring Person is or becomes the “beneficial owner,” directly or indirectly of
more than 50% of the combined voting power of the Company’s then outstanding
securities; or

 

(d)                                   consummation of the sale or disposition by
the Company of all or substantially all of its assets. “The sale or disposition
by the Company of all or substantially all of its assets” means a sale or other
disposition transaction or series of related transactions involving assets of
the Company or of any Company affiliate (including the stock of any direct or
indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being
paid therefore or by such other method as the Board of Directors of the Company
determines is appropriate in a case where there is no readily ascertainable
purchase price) constitutes more than 50% of the fair market value of the
Company. For purposes of the preceding sentence, the “fair market value of the
Company” will be the aggregate market value of

 

3

--------------------------------------------------------------------------------


 

the Company’s outstanding common stock (on a fully diluted basis) plus the
aggregate market value of the Company’s other outstanding equity securities plus
the total of all debt outstanding. The aggregate market value of the Company’s
common stock will be determined by multiplying the number of shares of the
Company’s common stock (on a fully diluted basis) outstanding on the date of the
execution and delivery of a definitive agreement (“Transaction Date”) with
respect to the sale or disposition by the Company of all or substantially all of
the Company’s assets by the average closing price for the Company’s common stock
for the ten trading days immediately preceding the Transaction Date. The
aggregate market value of any other equity securities of the Company will be
determined in a manner similar to that prescribed in tine immediately preceding
sentence for determining the aggregate market value of the Company’s common
stock or by such other method as the Board of Directors of the Company
determines is appropriate; or

 

(e)                                       approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

 

In all cases, the determination of whether a Change in Control has occurred
shall be made in accordance with Code Section 409A and the regulations, notices
and other guidance of general applicability issued thereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Good Reason.” Good Reason will exist in the event that the Company, without the
Executive’s written consent:

 

(a)                                       institutes a material adverse change
in the Executive’s title or in the duties assigned to the Executive;

 

(b)                                      requires the Executive to relocate the
Executive’s principal residence to a location outside of a reasonable commuting
distance from the Twin Cities metropolitan area,

 

(c)                                       reduces the Executive’s annual base
salary below the amount in effect immediately prior to the Change in Control;

 

(d)                                      materially reduces the aggregate
monetary value of the Executive’s participation in, or payment or benefit under
all incentive plans (other than equity plans), benefit plans, arrangements and
perquisites, from the aggregate monetary value of those plans, arrangements or
perquisites that were in effect immediately prior to the Change in Control; or

 

(f)                                      the failure of the Company to obtain
the assumption of this Agreement by the acquirer of substantially all the assets
of the Company in a transaction that constitutes a Change in Control.

 

4

--------------------------------------------------------------------------------


 

3.                                            Termination by the Company other
than for Cause or Resignation by the Executive for Good Reason after a Change in
Control. If a Change in Control occurs and during the 24-month period following
a Change in Control, the Company terminates the Executive’s employment for any
reason other than Cause, or the Executive resigns employment for Good Reason,
then the terms of Section 4 will apply. The Executive will have Good Reason to
terminate employment if: (a) within 45 days following the Executive’s actual
knowledge of the event which the Executive determines constitutes Good Reason,
the Executive notifies the Company in writing that the Executive has determined
a Good Reason exists and specifies the event creating Good Reason, and (b)
following receipt of the notice, the Company fails to remedy the event within 45
days. If either condition is not met, the Executive will not have a Good Reason
to terminate employment.

 

4.                                            Amounts or benefits provided by
the Company pursuant to a termination other than for Cause or Resignation by the
Executive for Good Reason after a Change in Control. In the event the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason as provided as provided in Section 3, and provided in
either case that the Executive has executed a written release of any and all
claims arising during the Executive’s employment in form acceptable to the
Company and the rescission period specified therein has expired, the Company
will pay or provide the following amounts or benefits to the Executive:

 

(a)                                       any accrued but unpaid annual base
salary and any other form or type of compensation, benefit or perquisite that is
vested or accrued at the date of termination of the Executive’s employment with
the Company for services rendered to such date, and payment for any accrued paid
time off in accordance with Company policy; and

 

(b)                                      the annual incentive bonus for that
fiscal year at target performance (or if the target goals have not been set at
the time of the Executive’s employment termination, then the target goals in
effect for the prior fiscal year), waiving any other condition precedent, such
as continued employment, multiplied by a fraction, the numerator of which is the
number of days worked by the Executive in the bonus period prior to the
termination of employment, and the denominator of which is the number of days in
the bonus period, less any amount of any such incentive bonus that has been
paid. The pro-rated incentive bonus will be payable and paid, however, only if
senior management of the Company are paid a bonus based on achievement of goals
at or above target for the year in which the termination occurs, and will be
paid to the Executive at the same time and manner as the bonus is paid to other
senior management of the Company; and

 

(c)                                       a severance payment equal to two (2)
years, based upon the weekly equivalent of the Executive’s annual base salary in
effect on the date of termination (without regard to any reduction that is in
breach of this Agreement), unless otherwise as set forth in Section 6, to be
paid in cash in a single sum within 30 days of the date of the Executive’s
termination of employment;

 

5

--------------------------------------------------------------------------------


 

(d)                                 the COBRA period for continuation of the
Executive’s insurance coverage under the Company’s group plans will begin
immediately after the termination of the Executive’s employment as set forth in
this Section 4;

 

(e)                                  all outstanding stock options held by the
Executive shall immediately become fully vested; and

 

(f)                                    the amount of any other benefits to which
the Executive is legally entitled as of such date under the terms and conditions
of any benefit plans of the Company in which the Executive is participating as
of the date of termination (without regard to any reduction in such benefit that
is in breach of this Agreement).

 

Except as provided in (a) through (f) above, the Company will have no further
obligations under this Agreement.

 

5.                                            Limitation on Change in Control
Payments. Executive shall not be entitled to receive any Change in Control
Payment, which would constitute a “parachute payment” for purposes of Code
Section 280G, or any successor provision, and the regulations thereunder. In the
event any Change in Control Payment payable to Executive would constitute a
“parachute payment,” Executive shall have the right to designate those Change in
Control Payments which would be reduced or eliminated so that Executive will not
receive a “parachute payment.” For purposes of this Section 5, a “Change in
Control Payment” shall mean any payment, benefit or transfer of property in the
nature of compensation paid to or for the benefit of Executive under any
arrangement which is considered contingent on a Change in Control for purposes
of Code Section 280G, including, without limitation, any and all of the
Company’s salary, bonus, incentive, restricted stock, stock option, equity-based
compensation or benefit plans, programs or other arrangements, and shall include
benefits payable under this Agreement.

 

6.                                            Payments Subject to Code Section
409A. Notwithstanding anything herein to the contrary, if the Executive is
designated as a “specified Executive” as defined in Code Section 409A and the
regulations applicable thereto at the time any payment is due, any payments that
would constitute “deferred compensation” under Code Section 409A will be paid on
the 181” day following the Executive’s separation from service (as defined in
Code Section 409A), and any delay in payment will accrue interest at the
applicable federal short term rate as determined under Code Section 1274 in
effect on the date payment was otherwise due.

 

7.                                            Withholding Taxes. The Company
shall be entitled to deduct from all payments or benefits provided for under
this Agreement any federal, state or local income and employmentrelated taxes
required by law to be withheld with respect to such payments or benefits.

 

8.                                            Successors and Assigns. This
Agreement shall inure to the benefit of and shall be enforceable by Executive,
his/her heirs and the personal representative of his/her estate, and shall be
binding upon and inure to the benefit of the Company and its successors and
assigns. The Company will require the transferee of any sale of all or
substantially all of the business and assets of the Company or the survivor of
any merger, consolidation or other transaction expressly to

 

6

--------------------------------------------------------------------------------


 

agree to honor this Agreement in the same manner and to the same extent that the
Company would be required to perform this Agreement if no such event had taken
place. Failure of the Company to obtain such agreement before the effective date
of such event shall be a breach of this Agreement and shall entitle Executive to
the benefits provided in Sections 4 and 5 as if Executive had terminated
employment for Good Reason following a Change in Control.

 

9.                                            Notices. For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt. All notices to
the Company shall be directed to the attention of the Board of Directors of the
Company.

 

10.                                      Captions. The headings or captions set
forth in this Agreement are for convenience only and shall not affect the
meaning or interpretation of this Agreement.

 

11.                                      Governing Law. Even though the Company
is a Delaware corporation, the validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

 

12.                                      Construction. Wherever possible, each
term and provision of this Agreement shall be interpreted in such manner as to
be effective and valid under applicable law. If any term or provision of this
Agreement is invalid or unenforceable under applicable law, (a) the remaining
terms and provisions shall be unimpaired, and (b) the invalid or unenforceable
term or provision shall be deemed replaced by a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
unenforceable term or provision.

 

13.                                      Amendment; Waivers. This Agreement may
not be modified, amended, waived or discharged in any manner except by an
instrument in writing signed by both parties hereto. The waiver by either party
of compliance with any provision of this Agreement by the other party shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.
Notwithstanding anything in this Agreement to the contrary, the Company
expressly reserves the right to amend this Agreement without Executive’s consent
to the extent necessary or desirable to comply with Code Section 409A, and the
regulations, notices and other guidance of general applicability issued
thereunder.

 

14.                                      Entire Agreement. This Agreement
supersedes all prior or contemporaneous negotiations, commitments, agreements
(written or oral) and writings between the Company and Executive with respect to
the subject matter hereof, including but not limited to any negotiations,
commitments, agreements or writings relating to any severance benefits payable
to Executive, and constitutes the entire agreement and understanding between the
parties hereto. All such other negotiations, commitments, agreements and
writings will have no further force or effect, and the

 

7

--------------------------------------------------------------------------------


 

parties to any such other negotiation, commitment, agreement or writing will
have no further rights or obligations thereunder.

 

15.                                      Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together shall constitute one and the same instrument.

 

16.                                      Arbitration. Any dispute arising out of
or relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud in the inducement, shall be discussed
between the disputing parties in a good faith effort to arrive at a mutual
settlement of any such controversy. If, notwithstanding, such dispute cannot be
resolved, such dispute shall be settled by binding arbitration. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall be a retired state or federal judge
or an attorney who has practiced securities or business litigation for at least
10 years. If the parties cannot agree on an arbitrator within 20 days, any party
may request that the chief judge of the District Court for Hennepin County,
Minnesota, select an arbitrator. Arbitration will be conducted pursuant to the
provisions of this Agreement, and the commercial arbitration rules of the
American Arbitration Association, unless such rules are inconsistent with the
provisions of this Agreement. Limited civil discovery shall be permitted for the
production of documents and taking of depositions. Unresolved discovery disputes
may be brought to the attention of the arbitrator who may dispose of such
dispute. The arbitrator shall have the authority to award any remedy or relief
that a court of this state could order or grant; provided, however, that
punitive or exemplary damages shall not be awarded. Unless otherwise ordered by
the arbitrator, the parties shall share equally in the payment of the fees and
expenses of the arbitrator. The arbitrator may award to the prevailing party, if
any, as determined by the arbitrator, all of the prevailing party’s costs and
fees, including the arbitrator’s fees, and expenses, and the prevailing party’s
travel expenses, out-of-pocket expenses and reasonable attorneys’ fees. Unless
otherwise agreed by the parties, the place of any arbitration proceedings shall
be Hennepin County, Minnesota.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

KIPS BAY MEDICAL, INC.

 

 

 

 

 

By:

/s/ Manuel A. Villafaña

 

 

        Manuel A. Villafaña

 

 

 

Its:

        Chairman/CEO

 

 

 

 

 

 

 

 

/s/ Michael Reinhardt

 

Michael Reinhardt

 

9

--------------------------------------------------------------------------------